Citation Nr: 1721303	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for left calf strain from October 7, 2013.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1988 to November 2008.

This case initially came before the Board of Veterans' Appeals (Board) from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board remanded this case for further evidentiary development in September 2013, April 2016, and January 2017.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this appellant's case should take into account the existence of these records.


FINDINGS OF FACT

Since October 7, 2013, the Veteran's left calf strain was productive of no more than moderate disability.


CONCLUSION OF LAW

Since October 7, 2013, the criteria for a compensable evaluation in excess of 10 percent for a left calf strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.73, Diagnostic Code 5311 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, VA has complied with the directives in previous remands from the Board.

Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594   (1991).

Muscle Injuries

Muscle injuries are evaluated pursuant to the criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions. 38 C.F.R. § 4.55 (b). The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.  Muscle Group XI encompasses propulsion, plantar flexion of foot (1); stabilization of arch (2, 3); flexion of toes (4, 5); and flexion of knee (6) and the following muscles of the front of the posterior and lateral crural muscles, and muscles of the calf: (1) triceps surae (gastrocnemius and soleus); (2) tibial posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; and (8) plantaris.

In applying Diagnostic Code 5311, the Board notes that muscle injuries are evaluated in accordance with 38 C.F.R. § 4.56.  Often these ratings are based on missile or shrapnel wounds.  Here, there was no penetrating wound, but a muscle strain.  The pertinent provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 

(b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, as well as impairment of coordination and uncertainty of movement. 

 (d) Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.

Moderate disability of muscles includes consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, as defined in section (c) above, and a particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Evidence should also include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

Moderately severe disability of muscles includes evidence of hospitalization for a prolonged period for treatment; a record of consistent complaints of cardinal signs and symptoms of muscle disability, as defined in section (c) above; and, if present, evidence of inability to keep up with work requirements.  Furthermore, there must be indications on palpation of loss of deep fascia, muscle substance or normal firm resistance of muscles compared with the sound side.  There should be tests of strength and endurance compared with sound side demonstrating positive evidence of impairment. 

Severe disability of muscles includes evidence of hospitalization for a prolonged period for treatment; a record of consistent complaint of cardinal signs and symptoms of muscle disability, as defined in paragraph (c) above; and, if present, evidence of the inability to keep up with work requirements.  Furthermore, there must be indications that palpation shows loss of deep fascia or muscle substance, and that muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side must show severe impairment of function.  Additional signs of severe muscle disability are diminished muscle excitability to pulsed electrical current in electrodiagnostic tests and visible or measurable atrophy. 

Under Diagnostic Code 5311, a non-compensable (0 percent) rating is warranted for slight disability, a 10 percent rating is warranted for moderate disability, a 20 percent rating is warranted for moderately severe disability, and a 30 percent rating is warranted for severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2016).  

The Board also notes that 38 C.F.R. § 4.56 (d), which sets forth classification of muscle injuries as slight, moderate, moderately severe or severe, employs a totality-of-the-circumstances test, and no single factor is per se controlling in determining the rating for a muscle injury.  Tropf v. Nicholson, 20 Vet. App. 317, 325 (2006).

Lay Evidence 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Left Calf Strain

The Veteran's representative contends in his May 2017 appellate brief that he is entitled to an increased rating for his left calf strain disability because it limits prolonged standing, walking or repeated use of stairs and ladders.  Additionally, he reported at his February 2017 VA examination that he experiences daily calf pain, as well as severe pain in his heel, arch and sole of his foot, with all weight-bearing activity.  He further states that he must regularly use nonsteroidal anti-inflammatory drugs (NSAIDS) for relief.  He added that without this relief, he needs to sit down and work from a seated position for longer periods of time.

A May 2009 rating decision initially granted service connection for the Veteran's left calf strain.  He was assigned a non-compensable rating under 38 C.F.R. § 4.73, Diagnostic Code 5311 (Muscle Group XI).  By prior Board decision, a 10 percent rating was assigned for the period prior to October 7, 2013, and additional examination was ordered.  Upon remand in January 2017, the Veteran underwent a new VA examination, as previous ones had not discussed the severity of the Veteran's left calf disability by analyzing the ways in which the Veteran was impacted by the disability; specifically, in regard to flare-ups, the daily impact on activities, treatments and medications, and secondary impacts on other parts of the body. 
  
The February 2017 examination revealed some impairment of muscle tonus, consistent lowered threshold of fatigue and consistent fatigue-pain in the Veteran's left calf, when compared to his unaffected right side.  Muscle straight testing was normal and there was no muscle atrophy found. The examiner diagnosed the Veteran with chronic muscle strain on the left side, also diagnosed by the examiner as a history of left calf strain, affecting Muscle Group XI.  Additionally, the examiner concluded that the Veteran's left calf strain limits but did not preclude prolonged walking, standing and repeated use of stairs and ladders.  He could perform all activities of daily living independently.  The examiner noted an area of maximal point tenderness of the left calf overlying a varicose vein.  

Furthermore, in conducting an overall evaluation of the picture of the Veteran's clinical impairment due to chronic left calf strain, particularly as it affects other Group XI muscles, such as the ankle and foot, the examiner found that the Veteran experienced pain in both feet upon examination and that the pain contributed to functional loss, the contributing factors of which included pain on weight-bearing, disturbance of locomotion and interference with standing.  The examiner concluded that the Veteran's heel spur syndrome is more likely than not a direct result of a chronic plantar fasciitis condition.  In turn, he further concluded that the chronic plantar fasciitis condition is more likely than not due to or a result of the chronic left calf muscle strain, as it likely resulted from a chronically altered gait.  (Separate service connection has been granted for this pathology and it is not otherwise at issue at the time of this appeal.)

However, the examiner also found no new or additional injuries and noted that the Veteran did not report any surgeries or the use of an assistive device.  Moreover, the Veteran did not report further referrals for additional therapy, initially prescribed by his treating physician, since his separation from service in 2009.  Although, limited in standing, walking and use of stairs and ladders, the examiner concluded nonetheless that the Veteran was not precluded from these maneuvers and, in fact, he was able to perform weight-bearing sports using non-impact equipment and could perform all activities of daily living independently.  Additionally, as noted, when tested in muscle strength, the examiner found all flexion and extension maneuvers of the Veteran's lower extremities indicated 5/5 strength (normal strength). 

The examiner further noted that the Veteran did not resort to the use of orthotic instruments, such as splints or braces.  Moreover, the examiner did not find that pain, weakness, fatigability, or incoordination significantly limit functional ability during flare-ups or with repeated use.  Although the same limitations applied regarding prolonged walking and standing, as well as the performance of impact-related exercises or sports activities, the examiner concluded that the Veteran was able to perform sedentary work tasks. 

In looking to the effect of the left calf strain on both ankles, the examiner found no functional loss; specifically, all initial and repetitive range of motion testing on both ankles produced normal findings.  Muscle strength was record at 5/5.  Similar to his findings regarding the Veteran's feet, the examiner did not find that pain, weakness, fatigability, or incoordination significantly limit functional ability.  The examiner concluded there was no ankle disability which would at least as likely as not be due to or be a result of chronic left calf muscle strain.

The Veteran currently has a moderate muscle disability rated at 10 percent.  For the Veteran to receive a rating increased to the moderately severe level at 20 percent, the above findings would need to reflect cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c) and an inability to keep up with work requirements.  As stated above, for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c).  

The examiner specifically found that pain, weakness, fatigability, or incoordination did not significantly limit functional ability of the related Group XI muscles of the feet and ankles, nor were any such findings made generally regarding the Veteran's chronic muscle strain of his left calf.  Although the examiner identified general limitations pertaining to standing, walking and use of stairs and ladders and also found that such activity was not precluded.  Significantly, the examiner noted no new or additional injuries and the Veteran did not experience the need to continue physical therapy.  

Perhaps most relevantly, the examination overall indicated no discernible signs of change in the Veteran's condition.  His muscle strength test indicated normal findings; he exhibited  neither loss of deep fascia connective tissue, nor muscle substance, as no atrophy was identified; his range of motion test indicated normal findings; his activities of daily living were not affected.  The Board cannot assert conclusions requiring medical knowledge, because it is deemed not to have this knowledge.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, based on the totality of the findings made in the February 2017 VA examination, the Board can only draw the reasonable conclusion that there are no indications of developments in the Veteran's disability which move it to the level of a moderately severe disability or severe disability, within the meaning of Diagnostic Code 5311 and 38 C.F.R. § 4.56.  Tropf v. Nicholson, 20 Vet. App. 317, 325 (2006).

Other Considerations

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities and is part of a claim for increased compensation.  Total disability ratings may be assigned where the schedular rating is less than 100 percent and there are service-connected disabilities which render the Veteran unemployable.  Schedular TDIU requires one service-connected disability rated at 60 percent disabling for multiple service-connected disabilities, combining to 70 percent or greater, with at least one disease rated at 40 percent.  38 C.F.R. § 4.16(a).  

However, there must be evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Although the Veteran's September 2009 E-mail Correspondences contain three statements by the Veteran that he is under considerable pressure of financial hardship, as well as an October 2009 Third Party Correspondence containing documentation variously indicating unemployment compensation, a notice of delinquency of rent payment, a notice to quit, and past due bills for utilities and automobile payments, the record does not provide evidence that the Veteran's employment difficulty is due to his left calf strain disability.  The Veteran's March 2010 treatment records indicate that he reported that the pain in his left calf was worsening over the past month since he started a job which required standing.  The findings in the Veteran's most recent examination in February 2017 acknowledge limitation in standing and pain in in his feet contributing to functional loss, particularly in regard to weight-bearing and interference with standing.   However, as discussed earlier, the examiner specifically found that pain, weakness, fatigability, or incoordination did not significantly limit functional ability, either generally or specifically regarding the ankles and feet, the Veteran could perform sedentary work tasks and could even perform weight-bearing sports using non-impact equipment.  

The record does not indicate that the Veteran's service-connected left calf strain at any time prevented him from obtaining and/or maintaining gainful employment and the record does not provide evidence that he ever missed work because of left calf strain.  In addition, as  indicated in his April 2017 rating decision code sheet, the Veteran does not have the required rating percentages of service-connected disabilities under 38 C.F.R. § 4.16(a).  Consequently, TDIU considerations are not applicable.

This decision has addressed the Veteran's statements regarding his symptoms of left calf strain.  As stated earlier, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses; however, he is not competent to diagnose left calf strain or make clinical findings, as this involves complex systems of the body and remains the province of medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For the reasons stated, the Board finds the record contains no supporting medical findings or opinions that the Veteran has left calf strain which rises to the level of a higher rating under Diagnostic Code 5311.  The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  


ORDER

Entitlement to a rating in excess of 10 percent for left calf strain from October 7, 2013 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


